Taxes; claim for refund; limitation on filing claim. — On -June 11,1976 the court-entered the following order:
*718Before Davis, Judge, Presiding, Nichols and KtjNzig, Judges.
“This case comes before the court on defendant’s motion, filed April 9, 1976, to dismiss plaintiffs’ petition for the recovery of income taxes for 1968 and 1969, having been considered, together with the response in opposition thereto, without oral argument.
“The defendant’s motion to dismiss is granted as to both the claim for 1968 and the claim for 1969 on the authority of Bondanza v. United States, No. 445-74, orders of May 2, 1975, Oct. 3, 1975, Nov. 6, 1975, and Feb. 6,1976 [207 Ct. Cl. 945], and on the ground that plaintiffs failed to file timely claims for refund. As for the year 1969, the motion is also granted on the additional ground that the present claim is .barred by res judicata in view of the determination in No. 445-74.
“it is therefore ordered that defendant’s said motion to dismiss the petition be and the same is granted and plaintiffs’ petition is dismissed.”